Citation Nr: 0815492	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-01 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently rated as 50 percent 
disabling.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a separate compensable evaluation for 
bilateral tinnitus.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision rendered by the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
service connection for degenerative disc disease lumbar 
spine; and denied an increased rating for PTSD.

Thereafter, in an August 2003 rating decision, the RO granted 
service connection for tinnitus with 10 percent evaluation 
from May 20, 2003, and degenerative disc disease of the 
lumbar spine with an initial evaluation of 20 percent from 
January 7, 2003.  The decision also increased the evaluation 
for PTSD to 50 percent, effective January 7, 2003.


FINDINGS OF FACT

1.  PTSD is primarily manifested by symptoms of no more than 
moderate impairment, without evidence of suicidal ideation; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control with 
periods of violence; spatial disorientation; or neglect of 
personal appearance and hygiene.

2.  For the entire appeal period, the veteran's service-
connected degenerative disc disease of the lumbar spine has 
manifested with pain; flexion to 90 degrees, and without 
evidence of any incapacitating episodes as defined by VA 
regulations.

3.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 9411.

2.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293, 
5295 (effective before September 26, 2003) and 5237, 5243 
(2007).

3.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims in correspondence sent to the veteran in 
February 2003, July 2003, March 2006, and June 2006.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified his duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in evidence in his possession that would support his 
claim.  In particular, the March 2006 and June 2006 letters 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

Finally, with regard to the increased evaluation claim 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the VCAA letters do not 
contain the level of specificity set forth in Vazquez-
Flores.  Id.  Nonetheless, the Board concludes that the 
veteran was not prejudiced in this instance, as the March and 
June 2006 letters suggested types of evidence, including both 
medical and lay evidence that could support the veteran's 
claim for increase.  Moreover, in his May 2003 and February 
2004 Notices of Disagreement (NOD) the veteran provided 
specific information concerning his disabling manifestations 
and indicated knowledge of the specific rating criteria to be 
applied to the disabilities at issue.  Thus, his actions 
demonstrate actual knowledge of what was necessary to 
substantiate the claim.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disabilities 
on his employability and daily life, the Board does not view 
the disorders at issue to be covered by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.  Finally, the August 2003 rating 
decision includes a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the January 2007 Supplemental Statement 
of the Case.  The veteran was made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores. )

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra; Vazquez-Flores supra.   


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

In contrast, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.
I. Post-traumatic stress disorder

In this case, the RO granted an increased rating for post-
traumatic stress disorder (PTSD) and assigned a 50 percent 
disability evaluation, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 9411, effective from January 7, 2003.  The 
veteran contends that his PTSD has worsened and an increased 
rating is warranted.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or;
10
symptoms controlled by continuous medication

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.118, Diagnostic Code 9411 (2007)

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id. 

The veteran underwent a VA examination in March 2003, during 
which time he complained of problems with concentration, 
irritability, and his mood.  The veteran stated that he was a 
constant worrier and a loner.  The veteran also endorsed 
having difficulty sleeping.  He denied any past psychiatric 
history, treatment, or hospitalization.  The veteran related 
that he lived with his wife, had been married for 23 years, 
and had four children.  He had been working at the post 
office for the past 18 years and was having some problems at 
work.  He denied drug abuse.  

Upon mental status examination, the veteran was appropriately 
dressed, cooperative, but tearful throughout the interview.  
There was no psychomotor agitation or retardation.  His 
thought process was logical, sequential and goal directed.  
Thought content revealed no auditory or visual 
hallucinations, but it was positive for paranoia.  The 
veteran was oriented times three.  He was able to spell 
"world" backwards and had immediate recall of three out of 
three items, short term was one out of three.  His insight 
was good and judgment was fair.  The AXIS I diagnosis was 
alcohol abuse, depressive disorder, not otherwise specified 
and post traumatic stress disorder.  The GAF score was noted 
to be between 55 and 60.

VA outpatient treatment records show that the veteran 
complained of increasing anxiety in June 2003.  He stated 
that he basically stayed in his basement all evening, and 
drank 4-5 beers.  His only medication at this time was Paxil.  
Records in December 2003 show some increase of symptoms since 
the onset of the recent war.  A mental status examination at 
this time revealed the veteran to have had an anxious mood 
and restricted affect.  His speech was within normal limits 
and his motor activity included some agitation.  The veteran 
also reported some problems with his memory.  Intellectual 
function was average and there were no hallucinations or 
delusions.  Suicidal ideation was vague; the veteran mostly 
had feelings of hopelessness.  He did not report current 
homicidal ideations.

In January 2004, the veteran underwent psychological 
evaluation for the purposes of assisting with differential 
diagnoses and treatment recommendations.  He was administered 
the Minnesota Multiphasic Personality Inventory- 2 (MMPI-2), 
the Millon Clinical Multiaxial Inventory-III (MCMI-3), and 
the Trauma Symptom Inventory (TSI).  The test results were 
noted to be of minimal validity due to poor intellectual 
functioning interfering with comprehension of the 
instructions and content of the questions.  There was no 
evidence of malingering.  The veteran appeared to have 
extremely limited psychological coping skills and is likely 
to become easily overwhelmed by stressors.  The notes reflect 
that the veteran was clean, appropriately dressed and groomed 
at this time.    

At a psychiatry clinical assessment and orientation performed 
in January 2004, the veteran was dressed cleanly, 
demonstrating good activities of daily living.  Psychomotor 
activity was manifested by his hands shaking during part of 
the interview.  The veteran was oriented times three and his 
behavior was calm and anxious.  His speech was clear with 
normal volume.  The veteran's mood was neutral and he had a 
full range of affect.  Thought processes were logical, 
sequential, coherent and relevant.  He denied audio or visual 
hallucinations.  Attention and concentration were good, and 
judgment and insight were fair.  The AXIS I diagnosis was 
rule out alcohol abuse vs. alcohol dependence, rule out 
marijuana abuse vs. marijuana dependence.  The GAF was 60.  
The veteran was thereafter referred to a Substance Abuse 
Treatment Program (SAT).

Psychosocial clinical notes from the SAT program show that 
the veteran reported he had been married for over 20 years 
and related well to his children.  He indicated that his 
drinking was his main problem.  Throughout treatment, the 
veteran displayed good hygiene, and he was oriented times 
three.  His psychomotor activity was noted to be within 
normal limits for someone of his age.  He made good eye 
contact throughout clinical interviews and his mood remained 
euthymic.  The rate and intensity of his conversation were 
within normal limits, and content was relevant and 
sequential.  The veteran reported that he was sleeping fairly 
well with his medications.  He denied suicidal or homicidal 
thoughts or actions.  Upon mental status examination, the 
veteran had no problems with serial fives, spelling "world" 
backwards and forward, and remembering 2 out of 3 items after 
five minutes.  He further reported that he felt fortunate, 
grateful and blessed.  He also indicated that he may return 
to church.  He said that due to his medical problems, fishing 
was the only hobby he had at the time.  The Axis I was 
alcohol and cannabis dependence, and cocaine abuse.  The GAF 
score was 50.   

The veteran was discharged from the SATS program for 30 days 
because he was positive on two separate toxicology screenings 
in February 2004.  Additional clinical records dated in March 
2004 reflect that with the recent/brief cessation of 
substance abuse; the veteran had noted improvement in his 
depression.  Upon mental status examination, the veteran 
displayed good hygiene and dress.  He was oriented times 
three.  His attitude was cooperative.  His speech was within 
normal limits.  Affect was full and thought process was good 
and sequential.  The veteran's thought content continued no 
suicidal or homicidal ideations.  His immediate, short, and 
remote memory was intact, and his insight and judgment were 
improving.  However, his intellectual functioning remained 
low average.  His GAF score is shown to have improved to 65.

VA outpatient treatment records throughout 2005 and 2006 
continue to reflect that the veteran was clean, groomed and 
dressed upon observation.  His mood generally remained 
neutral and affect was mildly anxious.  A clinical note shows 
that the veteran reported he was under less stress since he 
retired from the post office.  Other notes show that the 
veteran and his wife enjoyed day trips to gambling boats on 
occasion.  The veteran also admitted that he continued to use 
cocaine and other substances.  On the weekends, he enjoyed 
watching sports with his friends or relatives.  The veteran 
also continued to deny suicidal or homicidal ideations, and 
depression.  A record date in August 2006 shows that the 
veteran reported that he had generally stable functioning.  

The veteran underwent a VA examination in March 2006.  The 
claims file was not reviewed; however the VA computerized 
records were reviewed.  It is noted that the veteran has not 
indicated that he received psychiatric treatment outside the 
VA medical facilities.  

The veteran stated that he is unable to get along with people 
well.  He stated that he is able to watch war movies, but 
according to his wife he gets angry.  The veteran also noted 
that he was currently having difficult sleeping at night, but 
he attributed it to his prior work schedule which was from 
3:00 pm to 11 pm.  He uses alcohol as a sleep aid.  He says 
he is unable to attend parades or war events because he wants 
to forget the war.  He indicated that he feels sad most of 
the time.  He also has feeling of guilt.  He blames the war 
for along his family.  He is hopeful but has decreased 
interest in activities.  He reported poor concentration and 
endorsed occasional depressed mood.  He denied symptoms of 
mania or psychosis.  The veteran reported that he is "not 
friendly and can not fit in".  He expressed discomfort 
around crowds because he feels that everyone is watching him 
and reported having few friends.  He also indicated he used 
to have problems at work because he was not able to tolerate 
people and got into conflicts for expressing how he felt.  
The veteran reported that his wife "just tolerates him" and 
that he has difficulties with his children.  He is not close 
to his three older children and blames this on the war.  The 
veteran denied in-patient hospitalizations or suicide 
attempts.  The veteran also reported that he currently uses 
marijuana, cocaine, and alcohol.  The latter he uses on a 
daily basis.  He has been in, but has not completed, drug and 
alcohol classes.  He has also been in anger management 
classes.  

Upon mental status examination, the veteran was alert and 
oriented times three.  He was able to recall the past 
president.  His speech was normal for rate, tone, and flow.  
Eye contact was good.  He described his mood as "fairly 
well."   The veteran's affect was full range and 
appropriate.  He became tearful at times when discussing the 
effect the war has had on his family.  He was able to spell 
"house" forward and backward.  He was able to recall 3/3 
objects after 5 minutes, but was unable to perform serial 
sevens.  The veteran's intelligence appeared to be average, 
as demonstrated by a math problem.  He did endorse poor 
impulse control.  He was able to demonstrate abstract 
thinking.  Insight and judgment were both limited.  The 
examiner's diagnosis was post traumatic stress disorder, 
substance induced mood disorder; cocaine, marijuana and 
alcohol abuse.  The current GAF score was 55.  The noted GAF 
score for the prior year was also 55.  The examiner noted 
that he was unable to separate the GAF score for each Axis I 
disorder.  The overall impairment was moderate, from the 
combined Axis I disorders.  These disorders are noted to 
cause social impairment.  His occupational function is not 
currently suffering impairment because he has been unemployed 
since 2004.  

Based upon a review of the current evidence, the Board finds 
that a disability rating in excess of 50 percent is not 
warranted.  The next available rating under Diagnostic Code 
9411 is 70 percent.   A 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  See 38 C.F.R. § 4.118, Diagnostic Code 
9411 (2007). 

Here, the objective evidence does not demonstrate that the 
veteran's current PTSD symptoms more nearly approximate the 
criteria necessary for a 70 percent (or higher) disability 
rating. In this regard it is noted that the veteran has not 
at any time during the appeal, demonstrated suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.

Rather, the evidence shows that the veteran has consistently 
been oriented to person, place and time.  He has always 
denied suicidal or homicidal ideations.  His speech has been 
within normal limits over the course of the appeal.  There 
also are no findings which suggest the veteran neglects his 
personal appearance and hygiene, as he has always been 
observed to be clean and well-groomed.  The veteran's 
thoughts have been coherent, with no evidence of 
tangentiality, ideas of reference, or delusional thinking.  
Furthermore, the evidence does not reveal him to be in a 
state of near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively and there also is no evidence that the veteran 
conducts obsessional rituals which interfere with routine 
activities.  The veteran reported only occasional depression 
during the most recent examination.

While the veteran endorsed some level of social impairment 
during the most recent examination, the Board observes that 
outpatient treatment records reflect that he enjoys 
recreational hobbies such as fishing, day trips to gambling 
boat with his wife, and watching sports at his home with 
friends and relatives.  The veteran also noted in prior 
records that he related well with his children.  Currently, 
the veteran has noted some problems with the three oldest.  
However, he has not indicated problems with his youngest 
child.  Overall, the evidence indicates that he is capable of 
establishing and maintaining effective relationships.  
Finally, the veteran is not working, and he has indicated 
that prior to leaving his position at the Post Office, his 
PTSD affected his job.  A cumulative review of the record 
suggests that his retirement was also related to his 
complaints of back pain.  Notably, the veteran is shown to be 
currently in receipt of a total disability rating based on 
individual unemployability in this regard.

Finally, it is also noted that GAF scores during the course 
of this appeal have ranged from 50 to 65.  The lowest GAF 
score of 50 was recorded in February 2004, and is generally 
indicative of serious symptoms.  However, it is not 
determinative of a higher rating in this case, as this 
appears to be an isolated score and the veteran was noted to 
be abusing poly-substances at the time.  The most recent GAF 
score is 55, which was reported during the last examination.  
A GAF score of 55 is reflective of no more than moderate 
symptoms (e.g., occasional panic attacks) or moderate 
difficulty in social and occupational, functioning. See (DSM-
IV) at 32.  

Thus, the preponderance of the evidence shows that the 
veteran does not currently demonstrate symptoms which more 
nearly approximated the criteria for 70 percent rating. Thus, 
an evaluation in excess of 50 percent is not warranted.


II. Degenerative disc disease, lumbar spine

In the instant appeal, the RO granted service connection for 
degenerative disc disease, lumbar spine and awarded this 
disability a 20 percent disability evaluation, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5292, effective 
from January 7, 2003.  The veteran contends that he is 
entitled to an initial disability rating in excess of 20 
percent for his back disorder.   

During the course of the appeal, there have been two 
revisions in the criteria for rating disc disease and 
disabilities of the spine.  The revisions became effective 
September 23, 2002 and in September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).

The following criteria were effective prior to September 26, 
2003:

For residuals of fractures of vertebra, a 100 percent rating 
was warranted with cord involvement, bedridden, or requiring 
long leg braces, and a 60 percent rating was warranted 
without cord involvement; abnormal mobility requiring neck 
brace (jury mast).  In other cases, the disability was rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to 
September 26, 2003).

For complete bony fixation (ankylosis) of the spine, a 100 
percent rating was assigned with evidence of unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  60 percent was assigned with evidence of a 
favorable angle 60.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5286 (prior to September 26, 2003).

Pursuant to Diagnostic Code 5289, unfavorable ankylosis of 
the lumbar spine warranted a 50 percent rating 50 and 
favorable ankylosis 40.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (prior to September 26, 2003).

Diagnostic Code 5292 (for limitation of lumbar spine motion) 
provided for a 10 percent rating when limitation of motion 
was slight, or there was a demonstrable deformity of a 
vertebral body from fracture with slight limitation of 
motion; a 20 percent rating when moderate, and a 40 percent 
rating when severe.  38 C.F.R. § 4.71a Code 5292 (prior to 
September 26, 2003).

Diagnostic Code 5295 (for lumbosacral strain) provided for a 
10 percent rating for characteristic pain on motion, and a 20 
percent rating when there was muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  Severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent rating.  38 C.F.R. § 4.71a Code 
5295 (prior to September 26, 2003).

The rating criteria for intervertebral disc syndrome provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (Effective September 23, 2002).

Under Diagnostic Code 5293, a 60 percent rating was warranted 
where there were incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating was warranted with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating was 
warranted where there were incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  Finally, a 10 percent rating was 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Note (2): When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the rating criteria for the 
spine were revised again as follows:

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
 
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

Pursuant to Diagnostic Code 5243, the criteria for rating 
intervertebral disc syndrome based on incapacitating episodes 
provided that: a 60 percent rating was warranted with 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months; 40 percent 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 month; 
20 percent with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; and finally, with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months, a 10 percent rating was 
assigned.

Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment provided that the 
effects in each spinal segment are clearly distinct evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment.  

In determining the degree of limitation of motion, 
consideration is given to each of the following: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

 		 

38 C.F.R. § 4.71a, Plate V (2003, 2007)


Entitlement to an initial rating in excess of 20 percent 
prior to September 26, 2003

VA outpatient treatment records show that the veteran first 
sought VA treatment for his back pain in April 2002.  The 
veteran related that his prior treatment had included three 
epidural injections.  Currently, he denied any numbness in 
the arms or legs.  The diagnosis was chronic back pain.  

Private medical records dated between April and June 2003 
show that the veteran reported symptoms consistent with 
lumbar radiculopathy, central and foraminal stenosis and 
degenerative disc disease.  He received two selective nerve 
root injections into his left sacroiliac joint to alleviate 
his pain, which were successful at resolving the pain in his 
left buttock.  The low back pain that was not determined to 
emanate from his lumbar facet joint.  In June 2003, the 
veteran received a right sacroiliac joint injection.

The veteran underwent a VA examination July 2003, during 
which he reported that his lower back pain began in 1968, but 
had gotten progressively worse over the years.  He noted that 
the pain was primarily located in the middle of his lumbar 
spine.  He denied any associated numbness, tingling, or 
weakness.  The veteran further indicated that he was able to 
perform his work duties at the post office which consisted of 
light duty activities, and did not involve carrying mail.  He 
denied use of a cane.  Upon physical examination, straight 
leg raises were negative bilaterally.  Sensation was intact 
to sural, saphenous, deep peroneal, and superficial peroneal.  
Dorsiflexion, plantar flexion, quadriceps, hamstrings, and 
iliopsoas were 5/5 bilaterally.  The veteran had one positive 
Achilles and two positive patellar reflexes bilaterally.  He 
was able to forward flex to about 90 degrees and extend to 30 
degrees.  Lateral bend was possible to 30 degrees 
bilaterally.  The examiner's diagnosis was degenerative 
disease, lumbar spine.  The examiner noted that the veteran's 
examination did not demonstrate significant radiculopathy.

To warrant a higher disability rating, which is 40 percent, 
under the old regulations, the evidence would have to show 
either severe limitation of motion of the lumbar spine (See 
Diagnostic Code 5292); or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than 6 weeks, during the past 12 months 
(See Diagnostic Code 5293); severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (See Diagnostic Code 5295).

After comparing the outpatient treatment records and the 
examiner's findings, including the normal range of motion as 
demonstrated in Plate V, it is apparent that a higher 
evaluation under the old criteria is not demonstrated.  
Initially, there is no evidence of fractured vertebra (See 
Diagnostic Code 5285), or ankylosis (See Diagnostic Codes 
5286 and 5289), thus those codes are not applicable.  There 
also is no evidence of a severe limitation of motion in the 
lumbar spine, as the veteran demonstrated flexion to nearly 
90 degrees and extension to 30 degrees.  This is essentially 
a normal range of motion for the lumbar spine.  There also is 
no evidence of intervertebral disc syndrome; or lumbosacral 
strain with any muscle spasm.  In view of the foregoing 
discussion, the Board finds that the 20 percent evaluation 
assigned for the degenerative disc disease, lumbar spine 
adequately reflects the degree of impairment under the rating 
criteria effective prior to September 26, 2003.  


Entitlement to an initial evaluation in excess of 20 percent 
beginning September 26, 2003

As indicated, the regulations under which the veteran was 
rated for this period were revised in September 2003.  
Therefore, the provisions of the revised regulations can only 
be applied to any evidence of record received on or after the 
effective dates of the revised regulations.  Prior to that 
time, only the old regulations are for application.

Private medical records show that the veteran received nerve 
root injections in April 2004 and May 2004.  At that time, he 
was noted to have symptoms consistent with lumbar 
radiculopathy, central and foraminal stenosis and 
degenerative disc disease.   

VA outpatient treatment records show that the veteran has 
tried physical therapy, epidural injections, medication, use 
of TENS unit and a back brace in an attempt to help manage 
his back pain.  The veteran declined facet joint injections 
which were recommended for his chronic back pain.  The 
records also show that the veteran maintained that he is 
unable to work for extended periods due to pain.  Clinical 
notes dated in June 2004 show initial complaints of pain 
radiating to the buttocks, with no numbness in the legs.  The 
veteran denied any bowel or bladder problems at that time. 

Additional VA records dated between June and August 2005 show 
that the veteran reported that his back pain increased with 
activities of housework and yard work, such as mowing grass 
or extended periods of standing or walking.  He indicated 
that the pain would occasionally radiate down into the 
buttocks and anterior thighs with standing or walking.  He 
was given a back brace for use only while working on special 
household projects and mowing his lawn.  The veteran also 
noted difficulty with passing his urine and had erectile 
dysfunction.  He denied any bowel incontinence or feelings of 
numbness, but he did note leg weakness.  An MRI conducted in 
August 2005 showed evidence of disc desiccation predominately 
at L3-L4 and L4-L5.  There was also significant moderate to 
severe central canal stenosis and severe bilateral neural 
foraminal narrowing at L4-L5.  Upon objective observation, 
straight leg raise was negative.  He was tender in the lower 
back.  Deep tendon reflexes were two plus and symmetric.  
Motor and sensory functions were within normal limits.  The 
veteran was offered epidural blocks/facet joint injections to 
alleviate some of the pain, but declined.

The veteran underwent a VA examination in April 2006.  His 
claims file was reviewed by the examining physician.  The 
veteran reported that although he was currently retired, he 
filled his time doing odd jobs and handyman-type work.  He 
stated that his back disorder caused significant impairment 
though.  The back pain was reportedly localized to the 
midline lumbosacral area.  It was described as a dull aching 
pain and it flared up approximately once a week.  On flare-
up, the veteran stated that he continued with his non-
steroidal pain medicines and use of his TENS unit.  There is 
no associated numbness, tingling, fevers or weight loss.  The 
veteran denied use of a cane, but did note minimal use of a 
girdle.  He was unable to estimate how far his walking is 
limited.  He was not unsteady on his feet and had no history 
of falls or surgery.  The veteran indicated several times 
that his back disorder significantly interfered with his 
activities of daily living.  For instance, he had significant 
pain standing for prolonged periods with shaving, brushing 
his teeth, and washing dishes.  While he generally is able to 
perform activities of daily living independently, he requires 
help from his wife as he is in significant pain.  The veteran 
stated he has had no incapacitating episodes over the past 12 
months.

Upon physical examination, the veteran walked with a slow 
gait with slight forward flexion at the waist.  His gait was 
otherwise within normal limits.  The veteran had no spasm or 
fixed flexion deformity of his back.  He was more tender to 
midline and lumbosacral areas than the paraspinal regions.  
He has no buttock tenderness.  The veteran demonstrated 
forward flexion to 90 degrees and extension to 26 degrees.  
Right and left lateral flexion was 18 and 20 degrees, 
respectively.  Left and right lateral rotation was 21 and 23 
degrees, respectively. The veteran had 5/5 motor strength 
abduction, adduction, hp flexion and extension, bilaterally.  
He had normal sensation to touch on bilateral lower 
extremities.  Straight leg raise and Lasegue signs were 
negative bilaterally.  Upon repetitive flexion and extension, 
there was significant pain, more so than fatigue or lack of 
endurance.  The overall impression was lumbar stenosis with 
associate multilevel disc space narrowing.  The examiner 
stated that it was his opinion, as is the opinion of multiple 
other examiners that the veteran's pain is lumbar stenosis 
and degenerative disc disease as opposed to an acute 
herniated disc.  

Finally, records in October and November 2006 reflects that 
the veteran continued to complain of back pain, but was 
noncompliant with his physical therapy and home exercises for 
his back.  However, he was shown to still be able to walk 
with normal gait, perform activities of daily living, drive, 
and continue his activities of making household repairs.

Under the revised criteria, specifically Diagnostic Codes 
5235-5243, to rate the next highest disability rating, which 
is 40 percent, the evidence must show: forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

Applying the revised (new) rating criteria, to evidence 
received after the effective dates of the revised 
regulations, it is apparent that the criteria for a higher 
rating is still not met, as the veteran's demonstrated range 
of motion is greater than that which required for a higher 
evaluation under the general rating formula.  The veteran 
demonstrated forward flexion to 90 degrees at the 2006 VA 
examination, with represents full range of motion.  There 
were no bowel or bladder complaints specifically associated 
with the back pain.  In addition, the Board observes there is 
no diagnosis of lumbar spine ankylosis and there is no 
evidence demonstrating that the veteran has experienced any 
incapacitating episodes, due to intervertebral disc syndrome, 
that required bed rest prescribed by a physician and 
treatment by a physician.  Notably, the veteran continues to 
be able to walk, drive, and perform yard work and odd jobs 
around the house despite his chronic back pain.  He is also 
able to travel and take day trips with his wife.

In addition, the Board has considered 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds 
that the disability picture for the veteran's lumbosacral 
strain do not nearly approximate the criteria for higher 
ratings than assigned, for any of the periods under review.  
The most recent examination showed no objective evidence of 
muscle spasm or additional loss of motion, lack of endurance, 
or fatigue upon repetitive range of motion testing.  
Therefore, the Board finds a rating in excess of 20 percent 
disability for the period commencing September 26, 2003, is 
not warranted.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The veteran is adequately 
compensated for the disabilities on appeal, and also 
currently receives VA compensation for unemployability (TDIU) 
due to his service-connected disabilities, particularly his 
back disorder, PTSD, and diabetes.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


III. Tinnitus

The veteran contends he is entitled to a separate compensable 
evaluation for bilateral tinnitus.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2005), which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 23, 2003, versions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005) required that 
VA assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005) as authorizing 
only a single 10-percent rating for tinnitus, whether 
perceived as unilateral or bilateral.  Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Id, slip op. at 9-10.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005) was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005), regardless of 
whether the tinnitus is perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. § 4.87, Diagnostic Code 6260 in effect 
prior to June 2003 precludes an evaluation in excess of a 
single 10-percent for tinnitus.  Therefore, the veteran's 
claim for separate 10 percent ratings for each ear, for his 
service-connected tinnitus, must be denied under both the new 
and old versions of the regulation.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine is 
denied.

Entitlement to separate compensable evaluations for tinnitus 
is denied.



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


